

Exhibit 10.1
 
 


AMENDMENT NO. 3 TO AMENDED AND RESTATED
RECEIVABLES TRANSFER AGREEMENT


AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), dated as of April 17, 2014 (the “Effective Date”), is entered
into by and among TSPC, INC., a Nevada corporation, as transferor (in such
capacity, the “Transferor”), TRIMAS CORPORATION, a Delaware corporation, as
collection agent (in such capacity, the “Collection Agent”), TRIMAS COMPANY,
LLC, a Delaware limited liability company, as guarantor (in such capacity, the
“Guarantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to
Wachovia Bank, National Association, individually (in such capacity, the sole
“Purchaser”), as letter of credit issuer (in such capacity, together with its
successors in such capacity, the “LC Issuer”) and as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
are used with the meanings attributed thereto in the Agreement (as defined
below).


W I T N E S S E T H:


WHEREAS, the parties hereto have entered into that certain Amended and Restated
Receivables Transfer Agreement dated as of September 15, 2011, as amended by
Amendment No. 1 to the Amended and Restated Receivables Transfer Agreement dated
as of June 29, 2012 and Amendment No. 2 to the Amended and Restated Receivables
Transfer Agreement dated as of December 17, 2012 (as amended, amended and
restated, or otherwise modified from time to time, the “Agreement”); and


WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:


1.Amendments.


1.1
Section 7.01(l) of the Agreement is hereby amended to delete “3.0%” where it
appears and to substitute in lieu thereof “4.75%.”

1.2
Schedule A to the Agreement is hereby amended to amend and restate in their
entirety the definitions of the following terms to read, respectively, as
follows:

“Credit Agreement” shall mean that certain Credit Agreement, dated as of October
16, 2013, among TriMas LLC, TriMas Corp., the Subsidiary Term Borrowers party
thereto, the Foreign Subsidiary Borrowers party thereto, the Lenders party
hereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent,
J.P. Morgan Europe Limited, as Foreign Currency Agent, Bank of America, N.A. and
Wells Fargo Bank, N.A., as Co-Syndication Agents, BBVA Compass, KeyBank National
Association and RBS Citizens, N.A., as Documentation Agents, and BMO Harris Bank
and Deutsche Bank AG New York Branch, as Managing Agents, as amended,
supplemented or otherwise modified or replaced or refinanced and in effect from
time to time.


“Fee Letter” shall mean the Second Amended and Restated Fee Letter dated March
31, 2014, among the Transferor, the LC Issuer, and the Administrative Agent, for
the benefit and on behalf of the Purchasers and the LC Issuer, with respect to
the Fees and LC Fees to be paid by the Transferor under the Transaction
Documents, as amended, supplemented or otherwise modified and in effect from
time to time.








--------------------------------------------------------------------------------



Exhibit 10.1
 
 


“LIBOR Market Index Rate” shall mean, for any day, the one-month Eurodollar Rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page.


“Required Reserve Factor Floor” shall mean, for any Calculation Period, 17.5%.


“Stated Termination Date” shall mean October 16, 2018.


1.3
Exhibit A to the Agreement is hereby amended by inserting behind the last page
of Exhibit A the Credit and Collection Policy of Martinic Engineering, Inc., as
set forth in Annex I to this Amendment.

1.4
Exhibit B to the Agreement is hereby amended and restated in its entirety to
read as set forth in Annex II to this Amendment.

1.4
Exhibit C to the Agreement is hereby amended and restated in its entirety to
read as set forth in Annex III to this Amendment.



1.5
Exhibit H to the Agreement is hereby amended and restated in its entirety to
read as set forth in Annex IV to this Amendment.

2.    Representations and Warranties. In order to induce the Administrative
Agent, the LC Issuer and the sole Purchaser to enter into this Amendment, each
of the Transferor, the Guarantor and the Collection Agent (each, a “Transferor
Party”) hereby represents and warrants to the Administrative Agent, the LC
Issuer and the sole Purchaser as follows:
(a)    Entity and Governmental Authorization; Contravention. The execution,
delivery and performance by such Transferor Party of this Amendment are within
its corporate or limited liability company powers, as the case may be, have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, require no action by or in respect of, or filing with, any
Official Body or official thereof, and do not contravene, or constitute a
default under, any provision of applicable law, rule or regulation or of the
Certificate of Incorporation or the By-Laws (or other organizational documents)
of such Transferor Party, or of any agreement, judgment, injunction, order,
writ, decree or other instrument binding upon such Transferor Party, or result
in the creation or imposition of any Adverse Claim on the assets of such
Transferor Party (except those created by the Agreement).
(b)    Binding Effect. The Agreement, as amended by this Amendment, constitutes
the legal, valid and binding obligation of such Transferor Party, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).
(c)    Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which such
Transferor Party is a party), licenses or approvals are required in connection
with the execution, delivery and performance by such Transferor Party of this
Amendment, or the validity and enforceability against such Transferor Party of
this Amendment, except such consents, licenses and approvals as have already
been obtained and that remain in full force and effect on the date hereof.






--------------------------------------------------------------------------------



Exhibit 10.1
 
 


3.    Conditions Precedent. This Amendment shall become effective when each of
the following conditions precedent has been satisfied:


(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed by each of the parties hereto;
(b)    The Administrative Agent shall have received counterparts of a second
amended and restated Fee Letter, duly executed by each of the parties thereto,
and each of the Purchasers shall have received payment in immediately available
funds of its Upfront Fees (under and as defined therein);
(c)    The Administrative Agent shall have received a Certificate of the
Secretary or Assistant Secretary of the Transferor in substantially the form of
Exhibit I to the Agreement certifying (i) the names and signatures of the
officers and employees authorized on its behalf to execute this Amendment and
any other documents to be delivered by it hereunder (on which Certificate the
Administrative Agent and the Purchasers may conclusively rely until such time as
the Administrative Agent shall receive from the Transferor a revised Certificate
meeting the requirements of this clause (a)(i)), (ii) either an attached copy of
the Transferor’s Certificate of Incorporation, certified by the Secretary of
State of the State of Nevada, or that there has been no change in such
Certificate of Incorporation since the Closing Date, (iii) either an attached
copy of the Transferor’s By-Laws, as amended through the date hereof, or that
there has been no change in such By-Laws since the Closing Date, (iv) an
attached copy of resolutions of the Board of Directors of the Transferor
approving this Amendment and the transactions contemplated hereby and (v) that
the Transferor is in good standing under the laws of the State of Nevada;
(d)    The Administrative Agent’s counsel shall have received payment in full of
its reasonable fees and disbursements in connection with the preparation,
negotiation, and closing of this Amendment and the other documents required to
be delivered to it hereunder; and
(e)    Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.
4.
Miscellaneous.



4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
4.2.    Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in The City of New York for
purposes of all legal proceedings arising out of or relating to this Amendment
or the transactions contemplated hereby. Each of the parties hereto hereby
irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Nothing in
this Section 4.2 shall affect the right of any party hereto to bring any action
or proceeding against any party hereto or its respective properties in the
courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same






--------------------------------------------------------------------------------



Exhibit 10.1
 
 


instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment to the fullest extent permitted by applicable law.
4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
4.7.    By its signature below, the Guarantor hereby confirms that its Limited
Guaranty set forth in Article IX of the Agreement remains in full force and
effect as of the date hereof.






--------------------------------------------------------------------------------



Exhibit 10.1
 
 


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers as of the day and year first above written.
 
TSPC, INC., as Transferor
 
 
 
 
By: /s/ Joshua A. Sherbin
 
Name: Joshua A. Sherbin
 
Title: Secretary
 
 
 
 
 
 
 
TRIMAS CORPORATION, individually, as
 
Collection Agent
 
 
 
 
By: /s/ Joshua A. Sherbin
 
Name: Joshua A. Sherbin
 
Title: Vice President & Secretary
 
 
 
 
 
 
 
TRIMAS COMPANY, LLC, individually, as
 
Guarantor
 
 
 
 
By: /s/ Joshua A. Sherbin
 
Name: Joshua A. Sherbin
 
Title: Vice President & Secretary
 
 
 
 
 
 
 













--------------------------------------------------------------------------------



Exhibit 10.1
 
 




                    
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Purchaser, as LC Issuer and as Administrative Agent
 
 
 
By: /s/ Ryan C. Tozier
 
Name: Ryan C. Tozier
 
Title: Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------



Exhibit 10.1
 
 




ANNEX I
EXHIBIT A
CREDIT AND COLLECTION POLICY OF MARTINIC ENGINEERING
[See attached]






--------------------------------------------------------------------------------








[Martinic Engineering, Inc. Logo] [TriMas Corporation Logo]
Department:
Policy Number:
Finance
MEI-01
Date Issued:
Supersedes Number:
March 27, 2014
Original
Prepared By: Finance
Approved By:
Title: CREDIT & COLLECTION POLICY
 
 



Purpose
The purpose of this policy is to ensure that sales and collection practices of
Martinic Engineering Inc (the “Company”) are consistent with the Company’s goals
of (i) maximizing profitable sales, (ii) minimizing its bad debt loss, (iii)
minimizing the Company’s carrying costs with respect to accounts receivable and
(iv) complying with the terms of the accounts receivable securitization program
to which the Company is a party. This policy is the minimum requirement.
Policies that exceed these requirements are acceptable so long as such
additional requirements are not inconsistent with this policy.


Credit Extension
The Company will extend trade credit in the normal course of business, based on
a customer’s financial strength, history of payments, industry practice and
other objective and subjective criteria.
Miscellaneous
Procedures governing new account applications, credit files, obtaining
historical payment information and reviewing payment trends should be conducted
in a manner consistent with past business practices and designed to ensure the
collectability of receivables.
Description of Credit Terms
The Company shall extend terms to its customers consistent with past business
practices and as required to support strategies and goals with respect to sales
growth and minimizing the write-offs of uncollectible accounts as well as the
Company’s overall investment in accounts receivable.


Collection Efforts
Collection efforts shall include the following consistent with past practices:


A.    The reports should include, but are not limited to, the following:


1.    Monthly – Aged trial balance by customer.
2.    Weekly – Similar information sufficient to assist credit and collection
efforts.


B.    In some instances, past due accounts will be turned over to a collection
agency or attorney. Strong collection efforts should be initiated immediately
when the account ceases to be a customer. When all collection efforts have been
exhausted, the account should be turned over to a collection agency or an
attorney.


C.    Bankruptcies
1.    Appropriate procedures should be in place to segregate receivables arising
prior to a customer bankruptcy from those arising after a bankruptcy.
2.    A Proof of Claim should be filed and other actions considered where
appropriate.









--------------------------------------------------------------------------------




 


D.    Non-Sufficient Funds (N.S.F.) Checks
N.S.F. checks should be automatically redeposited whenever possible. If a check
is returned for a second time, a prompt evaluation of the customer should be
conducted by appropriate Company management, a decision should be made
concerning terms and payment of the check.


E.    Write-Off of Uncollectible Accounts
Write-off of uncollectible accounts should occur when all reasonable efforts and
means of collection have been exhausted. Requests for the write-off of
uncollectible accounts should be documented and reviewed and approved by the
business unit controller. All accounts that have filed for bankruptcy protection
or that have been turned over for collection should be considered for write-off.
Reserves for Uncollectible Accounts and Accounts Receivable Write-Offs
The Controller is responsible for recording and maintaining on behalf of the
business unit an adequate level of reserves for uncollectible accounts based on
historical performance of the collection of receivables, general economic
conditions and customer specific financial conditions and other factors
affecting the collectability of receivables. These assessments and analysis of
reserve requirements are required to be prepared and documented at least
quarterly in a manner consistent with past business practices.


After a write-off of an accounts receivable has occurred, the debts should
continue to be monitored if there is future possibility of partial or full
recovery. Claims or bankruptcies need to be tracked to ensure receipt of any
recoveries.


Once an account receivable is approved for write-off, the balance will be
removed from accounts receivable.







--------------------------------------------------------------------------------




Deductions/
Discrepancies
An individual at each business unit designated by the General Manager, referred
to herein as the Credit Manager/Controller will have the responsibility for
establishing policies, controls, and procedures with respect to resolving
customer deductions. The Controller also has the responsibility of reviewing
deductions on a regular basis to ensure that all members of management are aware
of problem areas and that steps are taken to resolve and eliminate their future
occurrence.


The Controller also has the responsibility for addressing deductions in a timely
manner. This includes determining the reason for the discrepancy, notifying the
appropriate departments, following up to ensure that the discrepancy is being
researched and resolved, and authorizing adjustments to be recorded in the
accounts receivable sub-ledger and related general ledger control account.


Each business unit should establish a policy relating to the identification of,
accounting for, and resolving discrepancies in payments from amounts invoiced.
Such policy should include the following minimum requirements:


1.    Circumstances in which an automatic write-off would occur, e.g., due to
the size of the discrepancy, etc.;
2.    The procedures to follow relating to other discrepancies for the prompt
resolution of such discrepancies. This would include calling the customer to
resolve discrepancies, working with other departments regarding the discrepancy,
and prompt provision of additional documentation or copies of paperwork to the
customer; and
3.    Appropriate policies regarding approval of adjustments to accounts
receivable amounts.




Cash Procedures
All payments (lock boxes, in-house deposits, wire transfers, etc.) should be
posted on a prompt basis, consistent with past practices, to the accounts
receivable sub-ledger. All customers should be instructed to make deposits to a
lockbox. Customer payments not received through the lockbox will be deposited in
the lockbox within one business day of receipt consistent with past practice.
Cash items other than collections of receivables will not be deposited in
lockbox accounts except in de minimus amounts consistent with past practice.
Payments made by wire transfer or EDI methods may be made directly to the bank
account associated with the lockbox. Changes to lockbox banks and related
accounts will be made only at the direction of the Treasurer.


Other
The company will maintain adequate records of customer credit limit decisions,
including but not limited to, initial extension of Credit, increases (decreases)
in credit limits, periodic evaluation of a customer’s credit worthiness, etc.,
and back-ups of essential computer data.




 
Summary
This policy represents Martinic’s Credit and Collection Policy.













--------------------------------------------------------------------------------




ANNEX II
EXHIBIT B
LOCK-BOX ACCOUNTS
Bank Name
Account Number
Lockbox Number
Account Name
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521154
203065
Arrow Engine Company
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521162
774624
Cequent Consumer Products, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521188
774615
Cequent Performance Products, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521196
774609
Hi-Vol Products LLC
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521204
774657
Keo Cutters, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521212
203061
Lamons Gasket Company
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4000130013
N/A
Martinic Engineering, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521220
3272
Monogram Aerospace Fasteners, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521279
203069
Norris Cylinder Company
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521287
774633
Richards Micro-Tool, Inc.
Wells Fargo Bank
420 Montgomery Street
San Francisco, CA 94104
4124521295
774640
Rieke Corporation









--------------------------------------------------------------------------------




ANNEX III


EXHIBIT C
FISCAL MONTHS


FY 2014


Month
Fiscal Month End Dates
January
2/2/2014
February
3/2/2014
March
3/31/2014
April
5/4/2014
May
6/1/2014
June
6/30/2014
July
8/3/2014
August
8/31/2014
September
9/30/2014
October
11/2/2014
November
11/30/2014
December
12/31/2014





FY 2015, through March


Month
Fiscal Month End Dates
January
2/1/2015
February
3/1/2015
March
3/31/2015













--------------------------------------------------------------------------------






ANNEX IV


EXHIBIT H
TRADE NAMES


Corporate Name
Trade and Other Names Since 05/04
Arrow Engine Company
None
Cequent Performance Products, Inc.
Cequent Electrical Products, Inc.
Cequent Trailer Products, Inc.
Cequent Towing Products, Inc.
Hidden Hitch Acquisition Company
Hitch ‘N Post, Inc.
Cequent Consumer Products, Inc.
Highland Group Corporation
Hi-Vol Products LLC
Fittings Products LLC
KEO Cutters, Inc.
None
Lamons Gasket Company
None
Martinic Engineering, Inc.
None
Monogram Aerospace Fasteners, Inc.
None
Norris Cylinder Company
None
Richards Micro-Tool, Inc.
None
Rieke Corporation
None











